DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of 8-14 with traverse in the reply filed on 8/18/2022 is acknowledged. The response withdraws claims 1-7 and 15-20 from consideration at this time. Accordingly, claims 8-14 remain pending for prosecution on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a sequence of partially overlapping transmit beams" and “from other transmit beams in the sequence of partially overlapping transmit beams” and “different transmit beams in the sequence of partially overlapping transmit beams”.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what the “other transmit beams” and “different transmit beams” in the sequence of partially overlapping transmit beams refers to. For example, it is unknown if the “other” and “different” transmit beams refer to each other, to the transmitted sequence of partially overlapping transmit beams in a plurality of directions at a target or a subset thereof, or to distinct transmit beam sequences. Upon review of the specification, besides repeating the claim language, the specification fails to adequately describe a distinction between transmit beams [0048]-[0056]. Hence, claim 8 is rejected under 35 U.S.C. § 112(b) for failing to particularly point out the invention. For the purposes of examination, the broadest reasonable interpretation of the transmit beams in light of the specification is applied.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Pellegretti et al (US10725159 B2, 2020-07-28; note that citations reference the related application US2018/0003811 A1, 2018-01-04) (hereinafter “Pellegretti”).

	Regarding claim 8, Pellegretti teaches an ultrasound system (“An ultrasound imaging system” [clm 16]) comprising: 
	a plurality of transducer elements (“an ultrasound probe including an array of transducer elements” [clm 16], [figs. 1B-3B and assoc par]), wherein each of the plurality of transducer elements is operable to: 
		transmit a sequence of partially overlapping transmit beams in a plurality of directions at a target (“transmit a plurality of transmit beams from an array transducer, each transmit beam being centered at a different position along the array…, each transmit beam width or aperture overlapping at least partially at least the width or the aperture of the immediately adjacent transmit beam or of more laterally spaced transmit beams;” [clm 16], [figs. 3A-3B and assoc par]);
		receive a collection of receive data points for each of the sequence of transmit beams, wherein the collection of receive data points comprises a number of receive data point locations overlapping with receive data point locations from other transmit beams in the sequence of partially overlapping transmit beams (“echo signals received in response to one transmit beam to produce a plurality of receive lines of echo signals at the laterally spaced line positions within the width or the aperture of each of the transmit beams of the said plurality of transmit beams” [0085], [fig. 3B, 6 and assoc par]; the receive transducer location overlaps with the transmit beam sequence by the presence of a lag [see fig. 3B reproduced below]);

    PNG
    media_image1.png
    770
    1182
    media_image1.png
    Greyscale

The transmit beams partially overlap and the echoes are received by overlapping receive data point locations (lag n) of the imaged target P (Pellegretti fig. 3B)
	at least one processor (“a processor” [0092], [clm 18]-[clm 20], [figs. 1A-1B and assoc par]) configured to: 
		compensate each receive data point from the collection of receive data points for a different arrival time (“a processor configured to calculate the focalization delay for each receive signal and the phase shift among receive lines at a common line position resulting from transmit beams of different transmit beam positions and to add the focalization delays of each of the receive signals” [clm 18], [fig. 3A-3B, 6 and assoc par]; the processor implements focalization delay and phase equalization delay module on each transducer element to re-align the time of arrival of the receive signal contributions [clm 16] [0086]); and 
		determine a displacement of the target by comparing components within pairs of co-located receive data points generated in response to different transmit beams in the sequence of partially overlapping transmit beams (“the processor 106 and/or CPU 112 may filter the first and second displacements to eliminate movement-related artifacts.” [0179]; “The lateral displacement being such that each receive line position falls within the width of the transmit beams of two or more following transmit events” [0255]; processor is capable of determining displacements of images using receive line positions (i.e. co-located receive data points) generated by a multiline technique [clm 16]); 
	at least one receive beamformer operable to sum each of the co-located receive data points into a pixel of a B-mode image (“a receive beamformer including a receive signals processing unit configured to process the echo signals received in response … a summer for summing for each receive line at each receive line position within the width or aperture of a transmit beam the re-aligned and phase shift equalized receive signal contributions of the transducer elements” [clm 16]; “the processor 106 executes a B/W module to generate B-mode images” [0179], [figs. 1A-1B and assoc par]; the processor uses receive beamformer and summer modules to process the received signals at each receive line position (i.e. co-located receive to generate B-mode images [0081]-[0090] [0163]-[0174] [see fig. 1B reproduced below]); and 
	a display system configured to present the B-mode image with velocity information based on the determined displacement of the target (“an image generation unit producing an image producing using the said line image data” [clm 16]; “The processor 106 and/or CPU 112 executes a Doppler module to generate Doppler images. The processor executes a Color flow module (CFM) to generate color flow images” [0179; velocity information generated from Doppler technique applied to displacement data and can be visualized with Doppler images or Color flow images – variants of B-mode images that are also displayed based on the imaging mode [0068] [0163] [see fig. 1B reproduced below]).

    PNG
    media_image2.png
    742
    718
    media_image2.png
    Greyscale

The probe transducer array receives echo signals and processor performs beamforming, delay and summing, etc. prior to B-mode image conversion and display (arrows) (Pellegretti fig. 1B, annotated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of the ultrasound imaging system taught by Pellegretti resulting in transducer elements transmitting partially overlapping beams in a plurality of directions and receiving echoes from the target, and a processor to process the signals and display the image. Retrospective Transmit Beamformation (RTBF) is known in the art, and is a transmit focusing technology that achieves dynamic focusing by performing the transmit focusing operation retrospectively (Pellegretti [0002]-[0005]). The combined embodiments provide improvements by allowing the conventional RTBF imaging to be simplified and keep focusing accuracy high while reducing the computational burden without the need for a specific hardware structure (Pellegretti [0121]-[0123]).

	Regarding claim 9, Pellegretti teaches the system of claim 8, further teaching each of the sequence of partially overlapping transmit beams is a focused transmit beam (“a retrospective dynamic transmit focusing beamforming method for ultrasound
signals by means of an ultrasound machine acquiring diagnostic images” [0110], [figs. 3A-4 and assoc par]; echo signals are generated based on transmit beams that are focused on centerlines having different positions [see fig. 3A and assoc par]).

	Regarding claim 12, Pellegretti teaches the system of claim 8, further teaching the at least one processor is configured to calculate a phase of a correlation between the components of the pairs of co-located receive data points to determine the displacement of the target (“a correlation method can be used in which image pixel values in an identical area of consecutive images are correlated one with the other. The correlation factor obtained is then a measure of the entity of the motion” [0066]; correlation method implemented by processor determines a parametric value representative of motion (i.e. displacement) [0066]-[0067]).

	Regarding claim 13, Pellegretti teaches the system of claim 8, further teaching the at least one processor is configured to compensate each of the co-located receive data points based on the determined displacement of the target (“being subjected to a phase shift equalization which provides for compensating the phase shift between the receive signals along a common receive line position or line of sight which are due to the fact that the said receive signals are generated by the echoes from reflectors on the common receive line position but deriving from different transmit beams each one being shifted in a different measure from the said receive line position i.e. having a different lateral distance from the said receive line position.” [0217]; phase shift equalization is a compensation resulting from the lateral distance (i.e. displacement) between transmit and receive positions [0217]).

	Regarding claim 14, Pellegretti teaches the system of claim 8, further teaching the velocity information is overlaid on the B-mode image (“Color flow module (CFM) to generate color flow images” [0179]; “An image display 109 displays various ultrasound information, such as the image frames and information measured in accordance with embodiments herein. The display 109 displays the ultrasound image with the region of interest shown” [0182]; color flow images are velocity information overlaid on the B-mode image [0179]-[0182]).


	Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over Pellegretti in view of Denarie (“"Real-time 3-D echocardiography: challenges of parallel transmission and acquisition," Ph.D Thesis, Norwegian University of Science and Technology, NTNU, chapter 4, November 2013, pp. 1-133., 2013-11) (hereinafter “Denarie”) as provided by applicant.

	Regarding claim 10, Pellegretti teaches the system of claim 8, further teaching the at least one processor is configured to select the pairs of co-located receive data points from the sequence of partially overlapping transmit beams (“echo signals received in response to one transmit beam to produce a plurality of receive lines of echo signals at the laterally spaced line positions within the width or the aperture of each of the transmit beams of the said plurality of transmit beams” [0085], [fig. 3B, 6 and assoc par]; [see claim 8 rejection]),
	but Pellegretti fails to explicitly teach mirrored geometrical conditions.
	However, in the same field of endeavor, Denarie teaches using parallel receive beams with STA focusing featuring motion compensation algorithms based on cross-correlation are introduced to correct for the axial motion component [abst];
	further teaching mirrored geometrical conditions with respect to corresponding locations of the different transmit beams from the sequence of partially overlapping transmit beams (“parallel transmit lines are aligned along the transverse
diagonal of the transducer geometry so that there is no direct interaction between the
main-lobes and the side-lobes of the different simultaneous transmit beams.” [3.3.2 p.66-67]; the transmit transducers are geometrically mirrored with respect to each other, forming a transverse diagonal [see fig. 3.6 reproduced below]).

    PNG
    media_image3.png
    449
    739
    media_image3.png
    Greyscale

(Denarie fig. 3.6)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of the ultrasound imaging system taught by Pellegretti by modifying with mirrored geometrical conditions as taught by Denarie. Retrospective Transmit Beamformation (RTBF) is known in the art, and is a transmit focusing technology that achieves dynamic focusing by performing the transmit focusing operation retrospectively (Pellegretti [0002]-[0005]). Successive transmits fired in the planes perpendicular to the chosen transverse diagonal of the transducer (i.e. along one of the diagonal of the transducer) cover each sub-zone, avoiding the artifacts by the acquisition of several planes in an alternated pattern (Denarie [3.3.2 p.66-67]).

	Regarding claim 11, Pellegretti teaches the system of claim 8, further teaching the at least one processor is configured to combine the components of the pairs of co-located receive data points from the sequence of partially overlapping transmit beams (“a line combination module connected to the said memory and configured to combine echo signals of receive lines from different transmit beams which are spatially related to a common line position to produce line image data” [0089], [figs. 1A-6 and assoc par]),
	but Pellegretti fails to explicitly teach mirrored geometrical conditions.
	However, in the same field of endeavor, Denarie teaches combining the components of the pairs exhibiting mirrored geometrical conditions with respect to corresponding locations of the different transmit beams (“parallel transmit lines are aligned along the transverse diagonal of the transducer geometry … Each sub-zone is then covered by the acquisition of several planes in an alternated pattern, so that the acquisition tends to the center of the zones” [3.3.2 p.66-67], [figs. 3.6-3.7 and assoc par]; the transmitters are in a geometrically mirrored pattern and the acquisition of signals from each sub-zone tends toward the center (i.e. combines) [fig. 3.7 and assoc par] [see claim 10 rejection]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Meral et al (US2020/0209371 A1, 2020-07-02) an ultrasonic diagnostic imaging system which acquires received beams of echo signals produced in response to a plurality of transmit events and produces the delays and weights used for reverberation signal compensation, or estimated reverberation signals which can be subtracted from received echo signals to reduce reverberation artifacts.

Jenaro et al (US2019/0105016 A1, 2019-04-11) teaches a medical imaging system and a method of ultrasound imaging with a tracking system that identifies a volume-of-interest tracking the probe using the tracking system as the probe is moved from a first position and orientation to a second position and orientation, calculating an orientation adjustment that should be applied to the probe.

Vignon et al (US2017/0301094 A1, 2017-10-19) teaches a locally-adaptive pixel-compounding medical imaging apparatus includes an imaging acquisition module configured for, via ultrasound, acquiring multiple pixel-based images of a body-tissue region of interest for, by compounding, forming an image of the region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793